Citation Nr: 0608875	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-28 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an eye disability, to 
include bilateral defective vision and a detached retina of 
the right eye.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel









INTRODUCTION

The veteran had active service from June 1969 to June 1973 
and again from March 1977 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that additional evidence, in the form of 
statements from the veteran, was received into the record in 
December 2004, January 2005, July 2005, December 2005, 
January 2005, and February 2006, following certification of 
the appeal to the Board, which has not been considered by the 
RO.  There was no waiver of RO consideration of the 
additional evidence.  However, inasmuch as statements do not 
have a bearing on the issue on appeal, the veteran is not 
prejudiced by the Board's consideration of the appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The veteran's defective vision, initially demonstrated on 
examination for entrance into service, has not been shown to 
be other than developmental in nature, and has not been shown 
by competent evidence to be aggravated by superimposed 
disease or injury.

2.  An acquired eye disability, to include a detached retina 
of the right eye, was initially demonstrated years after 
service, and has not been shown by competent clinical 
evidence to be causally related to the veteran's active 
service.





CONCLUSION OF LAW

An eye disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 4.9 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Duty to Notify
      
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of a June 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant, as well as a July 2004 
statement of the case (SOC).  The  June 2003 letter, which 
was issued prior to the initial AOJ decision,  informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The Board observes that the June 2003 letter did 
not provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot

It is unclear from the record whether in the June 2003 VCAA 
notice letter the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The AOJ letter noted above informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the July 2004 Statement of the Case included such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 
Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

The record reflects that the veteran is in receipt of Social 
Security benefits.  The record does not contain a copy of the 
determination that granted such benefits or the clinical 
records used therein.  However, the Board finds that to 
remand for such records would serve no useful purpose.  These 
records would only refer to current disability, and thus 
would be cumulative of the records already of record which 
show the existence of the disability at issue.  Thus, the 
Board concludes that further development with regard to VA's 
duty to assist would serve no useful purpose and that no 
prejudice to the veteran will result.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

The Board finds that service connection is not warranted for 
a bilateral eye disability, to include defective vision and a 
detached retina of the right eye.  In this regard, in order 
to establish service connection on a direct basis the veteran 
must provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current 
disability, and an in-service injury or disease.  The 
veteran's service medical records, including his March 1969 
pre-induction examination and March 1973 separation 
examination, reflect that he had defective distant and near 
visual acuity, which  was corrected with glasses.  As for a 
current disability, the veteran has not presented any 
evidence to establish that he continues to have defective 
visual acuity.  However, even if it were assumed that he 
indeed continues to have such defective vision, refractive 
error of the eyes is not a disability within the meaning of 
applicable legislation for disability compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.  This includes refractive 
error due to such eye disorders as myopia and hyperopia.  
Thus, they cannot be service connected as a matter of law, 
absent evidence of aggravation by superimposed disease or 
injury, which the Board finds is not demonstrated in the 
record.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  See 
also, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and 
VAOPGCPREC 11-1999 (Sept. 2, 1999).

The record also does not demonstrate that the right eye 
detached retina, for which the veteran sought treatment in 
2001, is in any way related to service.  The Board 
acknowledges the veteran's contention that he got fuel in his 
eyes in service and that such has caused his current eye 
disability.  Although the veteran's DD Form 214 reflects that 
the veteran's military occupational specialty was that of a 
fuel specialist, his contemporaneous service medical records 
are negative for complaints of, or treatment for, any 
incident relating to fuel in the veteran's eyes.  

Moreover, the service medical records reveal the veteran's 
eyes were examined several times.  He had defective vision, 
not shown to be other than due to refractive error, which, as 
explained above, is not a disability for VA compensation 
purposes.  There is no evidence that he had any eye disease 
or anatomical defect.  Indeed, on his entrance and separation 
examinations, examiners reported that the veteran's eyes were 
normal.  Furthermore, it is significant to point out that the 
evidence of record establishes that the veteran was not first 
clinically diagnosed with and treated for a detached retina 
until 2001, many years after the veteran's discharge from 
service.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  The Board further points out 
that there is, in fact, no competent clinical evidence of 
record that establishes that the veteran has a current 
detached retina disability that is etiologically related to 
service.  

In conclusion, although the veteran asserts that his current 
eye disability began while he was in service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran currently has an eye disability 
that is related to his active military service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2005), but does not find that the 
evidence is of such approximate balance as to warrant it's 
application, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an eye disability, to include defective vision 
and a detached retina of the right eye.




ORDER

Entitlement to service connection for an eye disability, to 
include bilateral defective vision and a detached retina of 
the right eye is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


